DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (GB 2139934A) in view of Nemchick et al. (US 2009/0057947).
Regarding claim 1, Green teaches a composite manufacturing system (page 1, ll. 79-85; claim 7; FIG. 1) comprising: 
a press (FIG. 1) comprising: 
an upper portion (1); and 
a lower portion (3) having a desired shape for a composite structure (Examiner notes that the device can be used in any orientation, and therefore “upper” and “lower” segments are not considered structural features for purposes of examination. Nor would such a modification render the prior art of Green unsatisfactory for its intended purpose), wherein the lower portion is configured to receive layers of composite material (any surface can receive layers of material); 
a bladder (4) associated with the upper portion of the press and configured to reach a superplastic state when heated such that the bladder forms the composite structure by applying pressure to the layers of composite material (bladder while in the superplastic state contacts the composite material, claim 8; page 2, ll. 45-102). 
However, Green does not teach a frame fastened to the upper portion, wherein the bladder is positioned between the frame and the upper portion and the frame is configured to hold the bladder in place during formation of the composite structure. However, Nemchick teaches a frame (rectangular frame 86) fastened to the upper portion (upper press platen 38), wherein the bladder (82) is positioned between the frame (86) and the upper portion (38) and the frame is configured to hold the bladder in place during formation of the composite structure (bladder 82 held within rigid rectangular frame 86, thereby satisfying the limitation wherein the bladder is between the frame and the upper portion as claimed, [0035]; FIG. 18). The references as combined are analogous in the field of joining composite structural components with a bladder. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the press to include a frame fastened to the upper portion of the press in order to hold the bladder in place between the frame and upper portion during pressurization as desired by Nemchick ([0035]).
Applicant discuses super-criticality for superplastic states as amended. Superplastic states are shown (Page 1, lines 51-64):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 6, Nemchick teaches a space between the upper portion and the bladder, wherein pressurized air supplied to the space is configured to separate a portion of the bladder from the upper portion and push the portion of the bladder through the frame against the composite material (bladder 82 distended through frame 86, [0035]; FIG. 18).
Regarding claim 7, Nemchick teaches a frame having a ridge configured to apply pressure around a portion of the bladder to create a substantially air-tight seal between the upper portion and the bladder and to hold the bladder in place; and a hollow center in the frame, wherein the ridge runs around a perimeter of the hollow center and corresponds to the portion of the bladder (“pressurizer may comprise an inflatable bladder that may be sealed against the mold and pressurized,” [0009], [0035]; FIG. 18). 

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed January 20, 2022, have been fully considered and are not persuasive.
With respect to claim 1, Applicant argues on page 8 of the Remarks that “Green’s diaphragm is only ever in a heated superplastic state during formation of the diaphragm and not during formation of the sheet material into a contoured shape…[and therefore] does not disclose, teach, or suggest placing the diaphragm in contact with the sheet material while the diaphragm is in a heated superplastic state.” Examiner respectfully disagrees in view of page 1, lines 39-64, of Green teaches the physical properties of the diaphragm when it is pressed against the sheet material to be formed:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to claim 7, Applicant argues on page 10 of the Remarks that “[t]he ‘mold’ of Nemchick is not the component of Nemchick’s apparatus that the pressurizer is attached to or associated with.” However, paragraph [0035] of Nemchick teaches, for example, that the upper press platen is moved down until the pressurizer is seated around the female mold, and the pressurizer comprises a bladder, thereby meeting the claim limitation of a substantially air-tight seal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner, Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745